Citation Nr: 9909368	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-06 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel






INTRODUCTION

The veteran had active service from November 1959 to May 
1960.  This appeal arises from a January 1997 rating decision 
of the Roanoke, Virginia, Regional Office (RO).  In this 
decision, the RO determined that the veteran had not 
submitted the requisite new and material evidence needed to 
reopen a claim for service connection for a back disability.  
He appealed this decision.

In May 1998, the Board of Veterans' Appeals (Board) remanded 
this case for further development of the record.  The RO was 
requested to obtain the veteran's Social Security 
Administration (SSA) records and corroborating evidence of 
the veteran's claimed in-service back injury.  The case has 
now returned for final appellate consideration.


FINDINGS OF FACT

1.  The most recent final denial of the veteran's claim for 
service connection for a back disability was the Board's 
decision of February 1977.

2.  The additional evidence submitted regarding service 
connection for a back disability since February 1977 is not 
probative of the reasons for denial and is duplicative and 
cumulative of previously reviewed evidence.


CONCLUSION OF LAW

The evidence received since the Board denied the veteran's 
claim for service connection for a back disability in 
February 1977 is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Upon his entrance into active service in November 1959, the 
veteran was given a comprehensive physical examination.  He 
did not report any past medical history concerning his back.  
On examination, his neck, spine, and musculoskeletal system 
were found to be normal.  The veteran's service medical 
records indicate that he complained of back pain in December 
1959.  On examination, the skin on the veteran's back was 
found to be excruciatingly tender.  He was referred for 
orthopedic examination.  On the orthopedic consultation it 
was noted that the veteran claimed he had injured his back 
four months ago.  Examination of the back revealed 
"absolutely" no physical findings.  The only abnormality 
was that the veteran would jump whenever his skin was 
touched.  In late December 1959, the veteran was hospitalized 
with complaints that included generalized aching and myalgia.  
He noted that he had experienced these symptoms since his 
entry into active service four weeks before.  The diagnosis 
was clinical influenza which was treated and had improved.  
An entry of late March 1960 noted that the veteran had 
sustained a lumbar strain and myositis.  He was assigned to 
light duty.  At the time of his separation examination in May 
1960, the veteran reported no medical history of back 
problems.  On examination his neck, spine, and 
musculoskeletal system were normal.  

In a written statement of September 1975, the veteran claimed 
that he had been hospitalized in December 1959 for nervous, 
stomach, back, and left ear complaints.  Private medical 
records dated in December 1973 and July 1975 noted treatment 
of the veteran's psychiatric and various physical complaints.  
There was no diagnosis of a back disorder.  

The veteran was given a U. S. Department of Veterans Affairs 
(VA) general medical examination in October 1975.  His 
complaints included weakness in his right lower extremity and 
pain in his right lumbosacral region.  The veteran asserted 
that he had been hospitalized and diagnosed with a peptic 
ulcer.  On examination, the veteran's neck was found to be 
normal.  Straight leg raises of the right leg caused pain in 
the veteran's right lumbosacral region when elevated to 90 
degrees.  There was no swelling of the joints.  There was no 
diagnosis given regarding the veteran's back.  

In a written statement of December 1975, the veteran claimed 
that he had been treated for a back problem in March 1960 
while in the military.  He asserted that his back had 
continued to bother him and had prevented him from doing any 
lifting due to back pain.  

VA outpatient records dated from October to December 1975 
were associated with the claims file in January 1976.  A 
medical record of October 1975 noted the veteran's complaint 
of back pain.  

In June 1976, the RO received the veteran's private medical 
records dated from July 1970 to September 1975.  An 
outpatient record of August 1970 noted that the veteran had 
recently fallen off his houseboat and had injured his back.  
An X-ray of the veteran's lumbosacral spine found no evidence 
of an old or recent injury or any other remarkable 
abnormality.  The impression was acute lumbosacral strain.  
In May 1972, a private discharge summary noted that the 
veteran complained of back pain after he had lifted a lot of 
flour at his work.  A lumbosacral radiological study found no 
abnormalities.  The diagnosis was acute lumbosacral strain.  
An outpatient record dated one day after the veteran's 
discharge from hospitalization noted his continued complaints 
of back pain.  The veteran was given pain and muscle relaxer 
medication and a back corset to wear.  It was estimated by 
the physician that the veteran would miss two weeks of work.  
In June 1973, the veteran complained of low back pain after 
being hit in the legs by a baseball bat a few days 
previously.  A lumbosacral X-ray was reported to be negative.  
However, an X-ray report of July 1973 found possible 
flattening of the lordotic curve in the lumbar spine that 
could have been the result of muscle spasm.  An outpatient 
record of November 1973 noted the veteran complained of 
abdominal and low back pain.  The impression was peptic ulcer 
disease.  An outpatient record of June 1975 reported that the 
veteran had complained of low back pain after lifting 180 
pound kegs at work.  The impression was low back strain.  In 
November 1975, the veteran complained of pain in his neck, 
upper back, and over his left kidney.  He reported that he 
had fallen down a set of stairs two nights before.  The 
impression was multiple strains and/or contusions.

Contained in this set of private medical records were 
multiple letters from various private physicians that had 
treated the veteran.  A letter dated in June 1975 was 
addressed to a private insurance company.  This letter 
discussed the veteran's complaints of low back pain.  The 
impression noted the following:

Continued complaints of back and leg 
possibly associated with sciatica and 
possible disc in a patient who is 
probably with a low threshold and with a 
history of having prior difficulties to a 
considerable extent. 

In a letter of early September 1975 addressed to a state 
official, a private physician noted that he had known the 
veteran for only a brief period of time.  The physician 
reported that in the past year he had treated the veteran on 
six different occasions.  The physician opined that the 
veteran's major problem was chronic anxiety and an inadequate 
personality.  It was reported that the veteran seemed to be 
disabled for relatively minimal problems.  The physician 
recommended that the veteran receive a psychiatric 
consultation.  It was opined that:

As I think about his physical illness, I 
think that he is capable of work 
promptly...It can be most difficult to know 
sometimes where anxiety and hysteria 
leave off and malingering begans (sic) 
and I don't know him well enough to say 
in which category he would belong.

A different physician in a letter of mid-September to the 
same state official reported that the veteran had been seen 
by almost every physician working at their clinic.  This 
physician opined:

I think he [the veteran] is an inadequate 
individual who appears at times to be 
almost a malingerer.  However, I believe 
his emotional and personality 
inadequacies probably contribute so much 
to his disability that he is not truly 
malingering.

The veteran was given an examination by a state agency in May 
1976.  According to the examiner's report, the veteran's 
complaints included back problems.  The diagnosis was 
borderline personality state.  

By rating decision of June 1976, the RO denied the veteran's 
claim for service connection for a back disability.  It was 
determined by the RO that the veteran's back complaints after 
1970 were not associated with his acute back complaints 
during active service.

In a written statement of August 1976, the veteran claimed 
that his back disability had started after injuring his back 
during military service in January 1960.  He alleged that at 
that time he had been hospitalized and placed in a back 
brace.  It was noted that the "ternation" of the injury was 
unknown.  He asserted that he had not worked in the last year 
and a half because he had been found to be totally disabled.  

A private physician's letter of August 1976 reported that the 
veteran had been treated in the latter part of 1960 for 
labyrinthitis.  

In a Board decision issued in February 1977, his claim for 
service connection for a back disability was again denied.  
As the veteran's separation examination in May 1960 had found 
his back to be normal, the Board determined that his back 
strain in the military had been acute and transitory.  It was 
also found that the veteran's private physicians had not 
associated his current back disorder with his military 
service.  

The veteran requested in August 1981 that his claim for 
service connection for a back disability be reopened.  By 
letter of October 1981, the veteran was notified that his 
claimed back disorder remained nonservice-connected.  The 
veteran informed the RO in February 1984 that he had served 
in a U. S. Army Reserve unit after his active service had 
ended.  He requested that the VA obtain any service medical 
records for this period.  In March 1984, the veteran again 
filed a claim for service connection for his back disability.  
He asserted that his back had been treated by the military in 
December 1959.  The RO requested in April 1984 that the 
National Personnel Records Center (NPRC) forward all of the 
veteran's service medical records that were available.  The 
NPRC responded in May 1984.  However, the additional medical 
records failed to discuss any back disorder.  By letter of 
May 1984, the RO notified the veteran that his claim for 
service connection for a back disability remained denied.  He 
was informed that in order to reopen this claim he would be 
required to submit new and material evidence that this 
disorder had been incurred or aggravated by his military 
service.

In September 1996, the RO received a claim from the veteran 
for service connection for a back disability.  The RO 
contacted the veteran in a letter of October 1996 and 
informed him that in order to reopen his claim for service 
connection for a back disability he would be required to 
submit new and material evidence that this disorder was 
incurred or aggravated by his military service.  

A written statement was received from the veteran in November 
1996.  He claimed that he was being treated for his back 
complaints by both private and VA physicians.  He claimed 
that a private physician had identified a problem with his 
back soon after leaving active service, but this physician 
was now dead and his records were unavailable.  The veteran 
also reported that the SSA had awarded him disability 
benefits based on his service medical records.  Attached to 
the statement were two letters from different private 
physicians.  The first letter identified the veteran's 
current physical disabilities to include peripheral 
neuropathy with an undetermined etiology.  The second letter 
noted that the veteran was being treated for a psychiatric 
disability.  



By rating decision of January 1997, the RO determined that 
the veteran had not submitted the requisite new and material 
evidence required to reopen his claim for service connection 
for a low back disability.  The RO found that the additional 
evidence submitted by the veteran essentially duplicated 
evidence previously considered by the VA and, therefore, was 
cumulative in nature.  The veteran was notified of this 
decision in a letter issued in the same month.  

In his notice of disagreement of February 1997, the veteran 
claimed that he had been hospitalized in the military from 
December 1959 to February 1960 for a low back disability.  He 
contented that some of his service medical records were 
missing.  Attached to this statement was a letter from the 
veteran's private physician.  It was noted that the veteran 
had mild peripheral neuropathy and chronic lumbosacral pain.  
However, the veteran was purported to have claustrophobia and 
could not undergo a magnetic resonance imaging (MRI) 
examination to determine the exact nature of his disability.  

A statement of the case (SOC) was issued to the veteran in 
February 1997.  This SOC noted regulations pertaining to the 
submission of new and material evidence found at 38 C.F.R. 
§ 3.156 and also cited the U. S. Court of Appeals for 
Veterans Claims (known prior to March 1, 1999, as the U. S. 
Court of Veterans Appeals)(hereafter referred to as the 
Court) decision of Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It was determined by the RO that the evidence 
recently submitted by the veteran essentially duplicated 
previously considered evidence and, therefore, was 
cumulative. 

In May 1998, the Board remanded this case to the RO for 
further development of the record.  The RO was requested to 
obtain the veteran's SSA records and inform him of the need 
to submit lay or medical evidence of the incurrence of his 
back disability.  By letter of late May 1998, the RO 
contacted the veteran and requested that he submit copies of 
his private treatment records for his back disorder and lay 
evidence that his back disability was incurred during his 
military service.  He was 


informed that his failure to submit this evidence could have 
an adverse effect on his attempt to reopen his claim for 
service connection for a low back disability.  

The RO received the veteran's SSA records in November 1998.  
The veteran had been granted a SSA disability benefit in a 
Administrative Law Judge's opinion of August 1979.  This 
award was made effective from July 1975 and appears to be 
primarily based on the veteran's psychiatric disability.  
These records contained duplicates of private medical records 
dated in the early and mid 1970's that had previously been 
considered by the VA.  There were also private medical 
records that noted treatment of the veteran's hearing loss, 
psychiatric disorders, headaches, cardiac complaints, 
gastrointestinal complaints, and prostatitis.  A discharge 
summary of September 1969 noted that the veteran had 
developed somatic complaints from "head to foot" starting 
in December 1966.  These complaints included back pain.  The 
diagnosis was severe anxiety neurosis.  An outpatient record 
of January 1974 reported that the veteran had been out of 
work for several weeks due to cervical nerve compression.  An 
outpatient record of July 1976 reported the veteran's 
complaint of low back pain and aching in both legs.  He 
claimed that his back had bothered him ever since he 
sustained a back injury in the military.  The impression was 
low back pain of questionable etiology and questionable 
psychologic overlay.  It was opined by the examiner that he 
felt that very little of the veteran's problem was orthopedic 
in nature.  A private discharge summary for a period of 
hospitalization from December 1976 to January 1977 reported 
that the veteran was being treated for a psychiatric 
disorder.  His medical history was reported to include a 
prior hospitalization in January 1974 for cervical myositis 
and possible cervical spine compression fracture.  These 
problems were reportedly the result of an injury that the 
veteran had sustained on his first day of work and it was 
noted that the veteran had a poor work record.  It was 
determined at the time that the veteran had a personality 
disorder.  A SSA memorandum included a notation that the 
veteran was treated at a hospital in February 1979 for back 
pain and pain on urination.



A supplemental statement of the case (SSOC) was issued to the 
veteran in December 1998.  This SSOC cited regulations found 
at 38 C.F.R. § 3.156(a).  It was determined by the RO that 
the evidence received since the issuance of the February 1997 
SOC was not relevant or probative of the issue of service 
connection for a back disability.


II.  Applicable Criteria.

The Board's decision of February 1977 that denied the 
veteran's claim for service connection for a back disability 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (1998).  In order to reopen his claim, 
the veteran must present or secure new and material evidence 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to VA adjudicators 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

On attempts to reopen previously and finally denied claims, 
the VA must conduct a two-step analysis.  First, it must be 
determined whether the evidence presented or secured since 
the prior final denial of the claim is new and material when 
viewed in the context of all the evidence and when the 
credibility of the new evidence is presumed.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If the evidence is determined 
to be new and material, the VA must then review the new 
evidence in the context of all the evidence to determine 
whether the prior disposition of the claim should be altered.  
Jones (McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).  
The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim 


in order to determine whether a claim must be reopened and 
readjudicated on the merits.  Evans at 285; See also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  
In Hodge v. West, the U. S. Court of Appeals for the Federal 
Circuit (Circuit Court) held invalid the test applied in that 
case by the Board and the Court for determining whether new 
and material evidence had been submitted to warrant reopening 
of a claim for service connection.  Specifically, the Circuit 
Court held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" (emphasis added).  Thus, the Board must use 38 
C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.

"New" evidence is that which is not merely cumulative of 
other evidence of record.  "Material" evidence is that 
which is relevant to and probative of the issue at hand.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Cox (Billy) v. 
Brown, 5 Vet. App. 95 (1993).


III.  Analysis.

Initially, the Board will consider whether the veteran's 
procedural rights would be violated by the Board's 
consideration of this case in light of the Circuit Court 
decision in Hodge v. West.  As reflected in the SOC, the RO 
considered the law relative to new and material evidence as 
it existed prior to the decision of Hodge.  Thus, it appears 
that the veteran was not afforded the right to notice, a 
hearing, and to submit evidence relative to the change in law 
as set forth in the recent Circuit Court decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board, 
however, concludes that the veteran's procedural rights were 
not abridged in this case, as the RO based its denial on the 
failure of the veteran to submit new 


evidence, finding that the additional evidence was cumulative 
or not probative of the reason for denial.  (See discussion 
below).  As the RO did not reach the matter of whether there 
was a reasonable possibility that the new evidence would 
change the outcome, which was the language struck down by the 
Circuit Court, the veteran was not denied due process.  The 
Board has also not based its denial on the failure to submit 
evidence which when viewed in the context of all the evidence 
would change the outcome.  

The veteran has claimed that he underwent extended 
hospitalization in the spring of 1960 for a back injury.  He 
further contended that these service medical records are 
missing.  The undersigned notes that the RO has twice 
attempted to retrieve the veteran's service medical records 
from the NPRC.  All records received from these requests have 
failed to show such a hospitalization.  There does not appear 
to be any internal inconsistencies in these records that 
would indicate there might be missing evidence.  The RO 
specifically requested that the veteran submit 
contemporaneous evidence of this back injury and he has 
failed to do so.  It is determined by the undersigned that 
there is no objective evidence to substantiate the veteran's 
claim and, therefore, no duty to further assist the veteran 
under 38 U.S.C.A. § 5107(a) (West 1991); See also Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The last final denial of the veteran's claim for service 
connection for a back disability was the Board's decision of 
February 1977.  While the veteran received two denial letters 
after this date regarding his claim for a back disability, 
these letters failed to inform the veteran of his appellate 
rights.  Thus, the last final denial of the veteran's claim 
for service connection for a back disability was in February 
1977.  The reasons for the Board's denial were that his low 
back strain in the military was acute and transitory as it 
was not found on his separation examination and that there 
was no medical opinion linking the veteran's current back 
disorders with his military service.

Prior to the February 1977 decision, the VA had received 
objective evidence that the veteran had sustained a lumbar 
strain with myositis while on active duty in 


March 1960, that his back was normal at the time of his 
separation in May 1960, that he had sustained acute 
lumbosacral strains starting in the early 1970's that the 
veteran himself related to post-service injuries, possible 
sciatica and disc problems beginning in June 1975, and 
multiple opinions from private physicians that the veteran's 
physical complaints were related to a psychiatric disorder or 
malingering.  The veteran had submitted statements that he 
had incurred a back injury during his military service that 
had been continuously symptomatic since that time.  

After February 1977, the VA received additional service 
records that failed to discuss any back disorder, duplicates 
of previously considered private medical records and private 
physician's letters from the 1990's that noted treatment for 
peripheral neuropathy and lumbosacral stain of an unknown 
etiology.  The veteran's SSA records include a private 
discharge summary that noted that he had started to complain 
of low back pain in December 1966.  However, these complaints 
were determined to be somatic in nature and the veteran was 
diagnosed with an anxiety disorder.  The veteran also 
complained of cervical problems in January 1974, but the 
medical record of January 1977 clearly indicates that the 
veteran attributed this to a post-service injury and that it 
was determined that the veteran's complaints were somatic in 
nature.  In July 1976, the veteran complained of low back 
pain that he attributed to an injury in his military service, 
but the examiner found this problem had a questionable 
etiology and implied that it was psychological in origin.  

It is determined by the undersigned that the veteran has 
failed to submit evidence that his lumbar strain during his 
military service was chronic in nature.  In fact, the 
majority of the veteran's own statements in his medical 
records indicate that his back complaints were the result of 
post-service injuries.  The majority of the objective medical 
opinions received prior to, and after, February 1977 have 
linked the veteran's back complaints to his psychiatric 
disorders.  There is no objective opinion of record that has 
linked his current back complaints or disabilities to his 
military service.  Therefore, the undersigned finds that the 
evidence received since the February 1977 is not probative of 
the reasons denying the veteran's claim for 


service connection for a back disability and, in fact, is 
merely cumulative of evidence previously reviewed by the VA.  
Under these circumstances, it is determined that the veteran 
has failed to submit the requisite new and material evidence 
needed to reopen his claim for service connection for a back 
disability.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disability, the 
appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 14 -


- 13 -


